Citation Nr: 0942947	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-22 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for hearing 
loss.

2.  Entitlement to service connection for arthritis over the 
body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active military service from September 1965 
to September 1967.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions, in which the RO, in pertinent 
part, denied the Veteran service connection for coronary 
artery disease, hypertension, arthritis over the body, and 
right ear hearing loss; granted the Veteran service 
connection for left ear hearing loss with a noncompensable 
rating, effective February 2, 2005; and awarded the Veteran a 
50 percent rating for PTSD, effective February 9, 2004.

In August 2006, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of the hearing is of record.

In April 2007, the Board denied the Veteran's claims of 
entitlement to service connection for hypertension and 
coronary artery disease, and also denied an increased rating 
for PTSD.  The claims of entitlement to service connection 
for right ear hearing loss and arthritis, and the claim for 
an initial compensable rating for left ear hearing loss were 
remanded for additional development.

In May 2009, the RO granted service connection for right ear 
hearing loss, effective February 2, 2005, and evaluated the 
Veteran's bilateral hearing loss, previously left ear hearing 
loss, as noncompensable. 

Because the claim for an initial compensable rating for 
hearing loss involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the claim in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).







FINDINGS OF FACT

1.  The service-connected hearing loss is not shown to be 
productive of worse than level II hearing acuity in the left 
ear, and I hearing acuity in the right ear.

2.  The medical evidence of record is against a finding that 
the Veteran has arthritis over the body, to include 
degenerative joint disease of the knees and minimal 
degenerative changes of interphalangeal joints, that had its 
onset in service or within one year of service; the claimed 
arthritis may not be presumed to be the result of the 
Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable rating 
for the service-connected hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp 2009); 
38 C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.85, 4.86, Diagnostic 
Code 6100 (2009).  

2.  The medical evidence of record is against a finding that 
the Veteran has arthritis over the body, to include 
degenerative joint disease of the knees and minimal 
degenerative changes of interphalangeal joints, that had its 
onset in service or within one year of service; the claimed 
arthritis may not be presumed to be the result of the 
Veteran's active military service.   38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  

In the present case, the RO, in letters dated in February 
2005 and April 2007, provided the Veteran with the required 
notice under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with 
respect to his claims, including notice that a disability 
rating and effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The Veteran was generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims and the basis for the decisions regarding his claims, 
and was also informed of the cumulative information and 
evidence previously provided to VA, or obtained by VA on the 
Veteran's behalf.

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the Veteran's service records, 
post-service private and VA medical records, VA examinations, 
and statements submitted by the Veteran and his 
representative in support of the claims.  The Board also 
notes that these matters have been remanded by the Board for 
additional development, to include VA examinations in 
connection with the Veteran's claims.

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
Veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the Veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Increase rating for hearing loss.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  

The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

Generally, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, however, evaluation of the medical 
evidence since the effective date of the grant of service 
connection and consideration of the appropriateness of 
"staged ratings" is required.  See Fenderson  v. Brown, 12 
Vet. App. at 126.  

In addition, the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") has also held that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

In this case, the Veteran's hearing loss is currently rated 
as noncompensable under Diagnostic Code 6100 of the Rating 
Schedule.  Under this Code, defective hearing evaluations 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
speech discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second (hertz).  To evaluate the degree of disability for 
service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85.  

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  
When the pure tone thresholds at the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) are 55 
decibels or more, or when the pure tone thresholds are 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next highest Roman 
numeral.  38 C.F.R. § 4.86.  

In addition, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation from 
Table VII, the non service-connected  ear will generally be 
assigned a Roman Numeral I.  38 C.F.R. § 4.85(f).  

The medical evidence in this case consists primarily of 
audiological evaluations dated in January and May 2005, and 
April 2009.  These examinations reveal maximum pure tone 
threshold levels, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15-20
10-15
15-20
15-25
30-40
LEFT
10-20
10-20
10-60
45-65
55-75

The Veteran's speech audiometry revealed speech recognition 
ability of 84-96% for the left ear, and 92-100% for the right 
ear.

The mechanical application of the rating schedule to the 
examination of record shows that the Veteran has at most 
level II hearing in the left ear and level I hearing in the 
right ear.  Under 38 C.F.R. § 4.85, this evaluation warrants 
a noncompensable rating for the Veteran's hearing loss.  
38 C.F.R. § 4.85; Diagnostic Code 6100.  In light of the 
foregoing, entitlement to a higher evaluation for the 
Veteran's disability is not warranted.  

This decision is based on application of pertinent provisions 
of the VA's Schedule for Rating Disabilities.  Additionally, 
the record does not establish that the schedular criteria are 
inadequate to evaluate the disability, so as to warrant 
referral to the RO for consideration of an assignment of a 
higher evaluation on an extra-schedular basis.  

In this regard, the Board notes that there is no showing that 
the service-connected disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluations), that there is no showing that 
the Veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  

In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In addition, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability. Id.  In this case, the Board 
finds that a claim for a TDIU is not raised by the record as 
the evidence of record fails to show that the Veteran is 
unemployable due to his service-connected disabilities. 

Here, the Board notes that where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

In exceptional circumstances, where the Veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b). 

In this case, the Veteran does not meet the numerical 
criteria set forth above, as his total combined evaluation 
for his service-connected disabilities is 60 percent 
disabling, with the highest evaluated disability rated at 50 
percent disabling.  And, while some of the Veteran's medical 
records indicate that the Veteran may not be able to work, 
these records also indicate that this is due to a combination 
of the Veteran's disabilities, not due exclusively to his 
service-connected disabilities. 

Therefore, the Board finds that no further consideration of a 
TDIU is warranted. 





III.  Service connection for arthritis.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from active service.  38 U.S.C.A. § 1101, 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  Further, service connection 
may be granted for disability proximately due to or the 
result of a service-connected disability and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

In this case, the Veteran's service medical records indicate 
that in July 1966, the Veteran sustained an abrasion on his 
left knee.  These records, however, do not indicate treatment 
for or a diagnosis of arthritis of his joints while in the 
service.  

Post-service, there is also no indication of arthritis of the 
joints within one year of service.  An August 2005 VA 
treatment record shows that the Veteran complained that his 
joints ached all the time.  Post service treatment records 
also show complaints of back, neck, left elbow, and foot 
pain, as well as stiffness of the fingers.

In order to determine whether the Veteran has arthritis that 
is due to his military service, the Veteran was afforded a VA 
examination dated in March 2009.  The examiner indicated that 
the Veteran's claims file had been reviewed in connection 
with the examination. The Veteran reported that he was 
diagnosed with arthritis of both hips, both knees, and both 
ankles almost 15 years ago by his primary care provider.  He 
also indicated that he had been diagnosed with arthritis of 
the hands 20 years ago.  In the examination, the Veteran 
reported pain, weakness, stiffness of the above-mentioned 
joints, but he denied swelling, heat, and redness.  The 
Veteran was noted to take ibuprofen, and that this helps with 
pain and flare-ups.  The Veteran was also noted to have 
become disabled 20 years ago due to a coalmine injury to his 
lower back. After a thorough examination, the examiner stated 
that no pathology had been detected to render a diagnosis of 
both hips.  The x-rays and examination of the hips were 
normal.  In addition, no pathology was detected to render a 
diagnosis of both ankles and the left hand.  Again, the x-
rays and examinations were normal.  The Veteran was diagnosed 
with degenerative joint disease of both knees and minimal 
degenerative changes of the interphalangeal joints.  The 
examiner that stated that, after carefully reviewing the 
Veteran's claims file, the Veteran's bilateral knee joint 
arthritis and minimal degenerative changes of the 
interphalangeal joints is not related to or caused by 
service.  The examiner also found that there was no evidence 
for arthritis of the other joints and left hand upon 
examination.  The examiner explained that the Veteran had no 
documented arthritis of the joints and hands when he was in 
the service or within one year of service.  The examiner 
stated that the present bilateral knees and right hand 
degeneration was more likely the result of wear and tear 
leading to degeneration from his aging.  

Based on the foregoing, the Board finds that the Veteran's 
claim must be denied.  Here, the Board notes that the March 
2009 VA examiner found no evidence of arthritis of the hips, 
ankles, or left hand.  And without competent evidence of a 
current disability, the claim must be denied by operation of 
law.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
And, while the Veteran was diagnosed with degenerative joint 
disease of both knees and minimal degenerative changes of the 
interphalangeal joints, these conditions were found not to be 
related to the Veteran's military service, but rather more 
likely the result of wear and tear leading to degeneration 
from his aging. 

In making this determination, the Board does not question the 
sincerity of the Veteran's belief that he has a arthritis 
that is the result of his military service.  The Veteran, 
however, is not competent on his own in this case to 
establish a medical diagnosis or show a medical etiology; 
such matters require medical expertise.  38 C.F.R. 
§ 3.159(a)(1) (Competent medical evidence means evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  








	(CONTINUED ON NEXT PAGE)




The Board is precluded from reaching its own unsubstantiated 
medical conclusions, and is instead bound on these matters by 
the medical evidence of record.  See Jones v. Principi, 16 
Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  


ORDER

A compensable evaluation for hearing loss is denied.

Service connection for arthritis over the body, to include 
degenerative joint disease of the knees and minimal 
degenerative changes of interphalangeal joints, is denied.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


